ITEMID: 001-78391
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF SHEVTSOV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Preliminary objection dismissed (non-exhaustion of domestic remedies);Violation of Art. 6-1;Violation of P1-1;Not necessary to examine Art. 13;Remainder inadmissible;Just satisfaction dismissed (out of time)
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1955 and lives in Lugansk.
5. On 8 August 2001 the Leninskyy District Court of Lugansk ordered the State Enterprise “Luganskyy Stankobudivelnyy Zavod” to pay the applicant UAH 2,575.34 in salary arrears and compensation for the delay in its payment.
6. On 13 September 2001 the Leninskyy District Bailiffs' Service of Lugansk instituted enforcement proceedings.
7. On 13 November 2002 the Bailiffs' Service informed the applicant that the decisions in his favour had not been executed due to the substantial number of enforcement proceedings against the debtor and the debtor's lack of funds.
8. On 19 April 2005 the applicant was paid the amount due to him in full.
9. In April 2002 the applicant instituted proceedings in the Leninskyy District Court of Lugansk against the same company, seeking compensation for its failure to pay him the judgment debt of 8 August 2001.
10. On 8 July 2002 the court rejected the applicant's claim as unsubstantiated. On 5 September 2002 and 28 January 2003, respectively, the Lugansk Regional Court of Appeal and the Supreme Court upheld the decision of 8 July 2002.
11. The relevant domestic law is summarised in the judgment of Romashov v. Ukraine (no. 67534/01, §§ 16-18 and 39-41, 27 July 2004).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
